On Motion for Rehearing.
MORROW, P, J.
The trial was had in the County Criminal Court of Dallas County, on an indictment filed in the Criminal District Court of Dallas County, Texas. An order of the Criminal District Court transferring the indictment to the County Criminal Court is essential to the jurisdiction of the latter. Such is the express terms of - the statute, article 419, Code Cr. Proc., 1925.
In the absence of some challenge of -the jurisdiction in the trial court, thé presumption will be indulged in support of the judgment that the order of transfer was made. The subject is elaborated in the' opinion in the case of Lenzen v. State (Tex. Cr. App.) 16 S.W.(2d) 234.
The motion for rehearing is overruled.